Case 19-40662-bem         Doc 17   Filed 05/03/19 Entered 05/03/19 08:39:12   Desc
                                        Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

  IN RE:       PATRICK G. LINN AND                {   CHAPTER 13
               JACQUELYNN D. LINN,                {
                                                  {
               DEBTOR(S)                          {   CASE NO. R19-40662-BEM
                                                  {
                                                  {   JUDGE ELLIS-MONRO

                             OBJECTION TO CONFIRMATION

       COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s)' payments under the proposed plan are not
  current.

       2. The Plan as proposed will extend beyond sixty (60)
  months, contrary to 11 U.S.C. Section 1322(d). (63 months).

       3. The Debtor(s) has proposed to make payments directly to
  the Trustee but should be required to have them remitted by
  payroll deduction.

       4. The Debtor(s) has failed to provide the Trustee with a
  copy of the federal tax return or transcript of such return for
  the most recent tax year ending immediately before the
  commencement of the instant case and for which a federal income
  tax return was filed, in violation of 11 U.S.C. Section
  521(e)(2)(A)(i).

       5. The Debtor(s)’ Statement of Financial Affairs is
  inaccurate and/or incomplete; the Trustee is unable to determine
  the feasibility of the proposed plan. 11 U.S.C. Section
  1325(a)(6); specifically, question #4 Patrick Linn’s 2018-2019
  year to date gross income appears to be inaccurate.

       6. The Chapter 13 Plan fails to provide the correct
  creditor name and collateral for the claim of PHH Mortgage
  Corporation and complete collateral and purchase date for the
  claim of Ally Financial, preventing the Trustee from properly
  administering this plan.


  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40662-bem         Doc 17   Filed 05/03/19 Entered 05/03/19 08:39:12   Desc
                                        Page 2 of 3




       7. The Chapter 13 budget fails to include expenses for
  food; thereby, possibly rendering the proposed Chapter 13 plan
  payment to be infeasible, in violation of 11 U.S.C. Section
  1325(a)(6).

       8. After review of scheduled income and anticipated
  household expenses, Debtor(s)’ proposed budget may fail to
  provide sufficient funds for ordinary living expenses, in
  possible violation of 11 U.S.C. Section 1325(a)(6).

       9. The Chapter 13 budget included with the schedules
  reflect a monthly disposable income of $974.83; however, only
  $350.00 per month is proposed to be remitted to the plan, thereby
  indicating a lack of good faith in proposing the instant
  repayment plan, 11 U.S.C. Section 1325(a)(3).

       10. The payout of the claim(s) owed to PHH Mortgage
  Corporation will extend beyond sixty (60) months, contrary to 11
  U.S.C. Section 1322(d).

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

  May 3, 2019
                                                       /s
                                            Albert C. Guthrie, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40662-bem         Doc 17   Filed 05/03/19 Entered 05/03/19 08:39:12   Desc
                                        Page 3 of 3




  R19-40662-BEM
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  PATRICK G. LINN
  134 FARRAR RD
  COHUTTA, GA 30710-9705

  JACQUELYNN D. LINN
  134 FARRAR RD
  COHUTTA, GA 30710-9705

  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SAEGER & ASSOCIATES




  This 3rd       day of May, 2019


             /s
  Albert C. Guthrie, Esq.
  for Chapter 13 Trustee
  GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
